Title: To James Madison from William Jones, [21 December] 1813
From: Jones, William
To: Madison, James


        
          Dear Sir,
          [21 December 1813]
        
        With anxious solicitude for the return of the Secretary of the Treasury which at the time of his departure was confidently anticipated in all the month of November I have forborne to reiterate the excessive pressure of the duties of the two Deptmts. however relieved in the details of the Treasury by the subordinate officers of that Depmt. until it has become intolerable by the interruptions and inevitable occupation of my time by those who have either public or personal business with either of the Depmts, and the increased labour and attention incident to the business of the session for which from the causes I have mentioned I am not as well prepared for in my own proper Depmt as I could wish. Indeed I feel that the late rapid augmentation of our naval force and the measures necessary to be immediately taken for its further extension on the Lakes as well as on the sea board demands my undivided and assiduous attention.
        Though disposed to labour and do all the good in my power I reluctantly encountered the duties of the Treasury but not with the most distant idea that my services would have been protracted to the present session.
        It is now evident to me that Mr Gallatin cannot arrive this winter unless in the course of this month, as if he had left St Petersburg in the middle of October he ought to have arrived ere this, and unless he meant to pass the winter in Russia he certainly would not have delayed his departure even to that period.
        Believe me Sir I would not be thus urgent were it not of vital importance to your administration and to my own peace and reputation. I therefore pray you to relieve me from the duties of the Treasury in the course of the present month. I am very sincerely & respectfully your obdt Servt
        
          W Jones
        
      